DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Allowable Subject Matter
Claims 4-6, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee U.S. Pat. No. 9171178 (hereinafter Banerjee) in view of Prahlad et al. U.S. Pub. No. 20120059797 (hereinafter Prahlad).

As per claim 1, Ueoka discloses an apparatus comprising: 
one or more processors; 
one or more non-transitory computer-readable storage media, the one or more non-transitory computer readable storage media comprising executable code, that when executed by the one or more processors, causes the one or more processors to: 
identify a security profile of a file residing in an on-premise data repository, where the security profile comprises security protocol requirements (Banerjee: column 1 lines 35-50: identify security policy/security profile associated with workloads/data; column 5 lines 26-52: security policy include any of a variety of rules to protect data; claim 1: security requirement associated with data); 
match the identified security profile with an entry in a list of one or more remote data repository providers, each entry comprising a security protocol capability of a corresponding remote data repository provider (Banerjee: figure 3: step 306: identify storage appliance that possess the storage appliance capability to satisfy the security policy; column 7 line 14 – column 8 lines 9: matching module compares the policy by querying database of storage appliances/data repository providers and storage-appliance functionalities); and 
migrate, in response to finding a match of the identified security profile and the identified security protocol capability, the file to the matched remote data repository provider (Banerjee: figure 3 and column 8 lines 22-45: migrate data from first storage appliance to identified second storage appliance when there’s matching security capability). 


As per claim 10 and 19, claims 10 and 19 encompass similar scope as claim 1. Therefore, claims 10 and 19 are rejected based on same reason set forth above in rejecting claim 1.
Claims 2, 3, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee U.S. Pat. No. 9171178 (hereinafter Banerjee) in view of Prinz, III et al. U.S. Pub. No. 20160041995 (hereinafter Prinz).

As per claim 2, Banerjee discloses the apparatus of claim 1. Banerjee discloses migrating data from first storage appliance to second storage appliance with sufficient security capabilities (Banerjee: column 8 lines30-53). Banerjee does not explicitly disclose where each remote data repository comprises one or more logical namespaces for storing data. However, Prinz discloses preserving file security policy from source to destination file system and create namespace for the destination file system during data migration (Prinz: abstract; [0021]; [0038]; [0045]: generate a destination namespace, create policy statement on file system objects at the destination filer). It would have been obvious to one having ordinary skill in the art to store data file using logical namespace during data migration 
As per claim 3, Banerjee as modified discloses the apparatus of claim 2. Banerjee as modified further discloses where each of the one or more logical namespaces comprises a set of security protocol capabilities selected from all available security protocol capabilities of the remote data repository (Banerjee: column 1 lines 52-61: identifying security policy and capabilities associated with those policies; column 5 lines 26-52: the capabilities list that second storage appliance needs to possess before data migration could take place). 
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Aissi et al. U.S. Pub. No. 20140075502 (hereinafter Aissi).

As per claim 7, Banerjee discloses the apparatus of claim 1. Banerjee does not explicitly disclose where the executable code causes the one or more processors to detect a new security profile applied to the file and determine if the security protocol capability of the remote data repository complies with the new security profile. However, Aissi discloses detecting change to the security value of the asset/file and migrate the asset from one execution environment to another one that can satisfy the security requirement (Aissi: [0004]-[0006]: dynamically migrate the asset in response to detecting a change in the value of the asset). It would have been obvious to one having ordinary skill in the art to detect changes in security configuration associated with an asset/file and migrate from one environment to another because they are analogous art involving data migration based on security profiles/values. The motivation to combine would be to consistently protect data based on changing security needs. 
As per claim 8, Banerjee as modified discloses the apparatus of claim 7. Banerjee as modified further discloses where the executable code causes the one or more processors to, in response to a determination that the security protocol capability of the remote data repository does not comply with the new security profile, identify from the list of one or more remote data repository providers a new remote data repository provider that does comply with the new security profile (Aissi: [0004]-[0006]: migrate to new execution environment if the current one is not sufficient). Same rationale applies here as above in rejecting claim 7.
As per claim 9, Banerjee as modified discloses the apparatus of claim 8. Banerjee as modified further discloses where the executable code causes the one or more processors to migrate the file to the new remote data repository provider (Aissi: [0004]-[0006]: migrate to new execution environment if the current one is not sufficient). Same rationale applies here as above in rejecting claim 7.

As per claim 16-18, claims 16-18 encompass similar scope as claims 7-9. Therefore, claims 16-18 are rejected based on the same reason set forth above in rejecting claims 7-9.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the examiner has relied on new reference, Prahlad et al. U.S. Pub. No. 20120059797 for disclosing replacing migrated data with file stub information to allow subsequent retrieval.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erofeev U.S. Pub. No. 20100250508 discloses method for data migration in a clustered file system where traditional method of retrieving file is through replacing migrated file with file stub information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431